
	
		II
		111th CONGRESS
		2d Session
		S. 3540
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2010
			Mr. Whitehouse (for
			 himself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act to reauthorize the National Estuary Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of
			 2010.
		2.National estuary
			 program amendments
			(a)Purposes of
			 conference
				(1)Development of
			 comprehensive conservation and management plansSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (4)
			 and inserting the following:
					
						(4)develop and submit to the Administrator a
				comprehensive conservation and management plan that—
							(A)identifies the estuary and the associated
				upstream waters of the estuary to be addressed by the plan, with consideration
				given to hydrological boundaries;
							(B)recommends
				priority corrective actions and compliance schedules addressing—
								(i)point and
				nonpoint sources of pollution; and
								(ii)protection and
				conservation actions—
									(I)to restore and
				maintain the chemical, physical, and biological integrity of the estuary,
				including—
										(aa)restoration and
				maintenance of water quality, wetlands, and natural hydrologic flows;
										(bb)a
				resilient and diverse indigenous population of shellfish, fish, and wildlife;
				and
										(cc)recreational
				activities in the estuary; and
										(II)to ensure that
				the designated uses of the estuary are protected;
									(C)identifies healthy
				watershed components for protection and conservation by carrying out integrated
				assessments, where appropriate, of—
								(i)aquatic habitat
				and biological integrity;
								(ii)water quality;
				and
								(iii)natural
				hydrologic flows;
								(D)considers current
				and future sustainable commercial activities in the estuary;
							(E)addresses the
				impacts of climate change on the estuary, including—
								(i)the identification
				and assessment of vulnerabilities in the estuary;
								(ii)the development
				and implementation of adaptation strategies; and
								(iii)the impacts of changes in sea level on
				estuarine water quality, estuarine habitat, and infrastructure located in the
				estuary;
								(F)increases public education and awareness
				with respect to—
								(i)the ecological
				health of the estuary;
								(ii)the water quality
				conditions of the estuary; and
								(iii)ocean,
				estuarine, land, and atmospheric connections and interactions;
								(G)(i)identifies and assesses
				impairments, including upstream impairments, coming from outside of the area
				addressed by the plan, and the sources of those impairments; and
								(ii)provides the applicable State with
				any information on such impairments or the sources of such impairments;
								(H)includes
				performance measures and goals to track implementation of the plan; and
							(I)includes a coordinated monitoring strategy
				for Federal, State, and local governments and other
				entities.
							.
				(2)Monitoring and
			 making results availableSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (6)
			 and inserting the following:
					
						(6)monitor (and make results available to the
				public regarding)—
							(A)water quality conditions in the estuary and
				the associated upstream waters of the estuary identified under paragraph
				(4)(A);
							(B)healthy watershed and habitat conditions
				that relate to the ecological health and water quality conditions of the
				estuary; and
							(C)the effectiveness
				of actions taken pursuant to the comprehensive conservation and management plan
				developed for the estuary under this
				subsection;
							.
				(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—
					(A)by redesignating
			 paragraph (7) as paragraph (8); and
					(B)by inserting after
			 paragraph (6) the following:
						
							(7)provide information and educational
				activities on the ecological health and water quality conditions of the
				estuary;
				and
							.
					(4)Conforming
			 amendmentThe sentence
			 following section 320(b)(8) of the Federal Water Pollution Control Act (as so
			 redesignated) (33 U.S.C. 1330(b)(8)) is amended by striking paragraph
			 (7) and inserting paragraph (8).
				(b)Members of
			 conference; collaborative processes
				(1)Members of
			 ConferenceSection 320(c)(5)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1330(c)(5)) is amended by
			 inserting not-for-profit organizations, after
			 institutions,.
				(2)Collaborative
			 processesSection 320(d) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(d)) is amended—
					(A)by striking
			 (d) and all that follows through In developing
			 and inserting the following:
						
							(d)Use of existing
				data and collaborative processes
								(1)Use of existing
				dataIn
				developing
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Use of
				collaborative processesIn
				updating a plan under subsection (f)(4) or developing a new plan under
				subsection (b), a management conference shall make use of collaborative
				processes—
								(A)to ensure
				equitable inclusion of affected interests;
								(B)to engage with
				members of the management conference, including through—
									(i)the use of
				consensus-based decision rules; and
									(ii)assistance from
				impartial fa­cil­i­ta­tors, as appropriate;
									(C)to ensure relevant
				information, including scientific, technical, and cultural information, is
				accessible to members;
								(D)to promote accountability and transparency
				by ensuring members are informed in a timely manner of—
									(i)the purposes and
				objectives of the management conference; and
									(ii)the results of an
				evaluation conducted under subsection (f)(3);
									(E)to identify the
				roles and responsibilities of members—
									(i)in the management
				conference proceedings; and
									(ii)in the
				implementation of the plan; and
									(F)to seek resolution
				of conflicts or disputes as
				necessary.
								.
					(c)Administration
			 of PlansSection 320 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by striking
			 subsection (f) and inserting the following:
				
					(f)Administration
				of Plans
						(1)ApprovalNot later than 120 days after the date on
				which a management conference submits to the Administrator a comprehensive
				conservation and management plan under this section, and after providing for
				public review and comment, the Administrator shall approve the plan, if—
							(A)the Administrator determines that the plan
				meets the requirements of this section; and
							(B)each affected Governor concurs.
							(2)Implementation
							(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.
							(B)Use of
				authorized amountsAmounts authorized to be appropriated under
				titles II and VI and section 319 may be used in accordance with the applicable
				requirements of this Act to assist States with the implementation of a plan
				approved under paragraph (1).
							(3)Evaluation
							(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall carry
				out—
								(i)an evaluation of
				the implementation of each comprehensive conservation and management plan
				developed under this section to determine the degree to which the goals of the
				plan have been met; and
								(ii)a review of the
				program designed to implement the plan.
								(B)Review and
				comment by management conferenceIn completing an evaluation under
				subparagraph (A), the Administrator shall submit the results of the evaluation
				to the appropriate management conference for review and comment.
							(C)Report
								(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to submit comments
				under subparagraph (B), the Administrator shall issue a report on the results
				of the evaluation, including the findings and recommendations of the
				Administrator and any comments received from the management conference.
								(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication in the
				Federal Register and on the Internet.
								(D)Special rule for
				new plansNotwithstanding
				subparagraph (A), if a management conference submits a new comprehensive
				conservation and management plan to the Administrator after the date of
				enactment of this paragraph, the Administrator shall complete the evaluation of
				the implementation of the plan required by subparagraph (A) not later than 5
				years after the date of such submission and every 5 years thereafter.
							(4)Updates
							(A)RequirementNot later than 18 months after the date on
				which the Administrator makes an evaluation of the implementation of a
				comprehensive conservation and management plan available to the public under
				paragraph (3)(C), a management conference convened under this section shall
				submit to the Administrator an update of the plan that reflects, to the maximum
				extent practicable, the results of the program evaluation.
							(B)Approval of
				updatesNot later than 120
				days after the date on which a management conference submits to the
				Administrator an updated comprehensive conservation and management plan under
				subparagraph (A), and after providing for public review and comment, the
				Administrator shall approve the updated plan, if the Administrator determines
				that the updated plan meets the requirements of this section.
							(5)Probationary
				statusThe Administrator may
				consider a management conference convened under this section to be in
				probationary status, if the management conference has not received approval for
				an updated comprehensive conservation and management plan under paragraph
				(4)(B) on or before the last day of the 3-year period beginning on the date on
				which the Administrator makes an evaluation of the plan available to the public
				under paragraph
				(3)(C).
						.
			(d)Federal
			 agenciesSection 320 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1330) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k), and
			 (m), respectively; and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Federal
				agencies
							(1)Activities
				conducted within estuaries with approved plansAfter approval of a comprehensive
				conservation and management plan by the Administrator, any Federal action or
				activity affecting the estuary shall be conducted, to the maximum extent
				practicable, in a manner consistent with the plan.
							(2)Coordination and
				cooperation
								(A)In
				generalThe Secretary of the
				Army (acting through the Chief of Engineers), the Administrator of the National
				Oceanic and Atmospheric Administration, the Director of the United States Fish
				and Wildlife Service, the Secretary of the Department of Agriculture, the
				Director of the United States Geological Survey, the Secretary of the
				Department of Transportation, the Secretary of the Department of Housing and
				Urban Development, and the heads of other appropriate Federal agencies, as
				determined by the Administrator, shall, to the maximum extent practicable,
				cooperate and coordinate activities, including monitoring activities, related
				to the implementation of a comprehensive conservation and management plan
				approved by the Administrator.
								(B)Lead
				coordinating agencyThe
				Environmental Protection Agency shall serve as the lead coordinating agency
				under this paragraph.
								(3)Consideration of
				plans in agency budget requestsIn making an annual budget request for a
				Federal agency referred to in paragraph (2), the head of such agency shall
				consider the responsibilities of the agency under this section, including under
				comprehensive conservation and management plans approved by the
				Administrator.
							(4)MonitoringThe
				heads of the Federal agencies referred to in paragraph (2) shall collaborate on
				the development of tools and methodologies for monitoring the ecological health
				and water quality conditions of estuaries covered by a management conference
				convened under this
				section.
							.
				(e)Grants
				(1)In
			 generalSubsection (h) (as
			 redesignated by subsection (d)) of section 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended—
					(A)in paragraph (1), by striking other
			 public and all that follows before the period at the end and inserting
			 and other public or nonprofit private agencies, institutions, and
			 organizations; and
					(B)by adding at the
			 end the following:
						
							(4)Effects of
				probationary status
								(A)Reductions in
				grant amountsThe
				Administrator shall reduce, by an amount to be determined by the Administrator,
				grants for the implementation of a comprehensive conservation and management
				plan developed by a management conference convened under this section, if the
				Administrator determines that the management conference is in probationary
				status under subsection (f)(5).
								(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease funding for the
				implementation of the comprehensive conservation and management plan developed
				by the management conference, if the Administrator determines that the
				management conference has been in probationary status for 2 consecutive
				years.
								.
					(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).
				(f)Authorization of
			 appropriationsSection 320 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330) (as redesignated by
			 subsection (d)) is amended by striking subsection (j) and inserting the
			 following:
				
					(j)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator $75,000,000 for each of fiscal years 2011 through 2016
				for—
							(A)expenses relating
				to the administration of management conferences by the Administrator under this
				section, except that such expenses shall not exceed 10 percent of the amount
				appropriated under this subsection;
							(B)making grants
				under subsection (h); and
							(C)monitoring the
				implementation of a conservation and management plan by the management
				conference, or by the Administrator in any case in which the conference has
				been terminated.
							(2)AllocationsOf
				the sums authorized to be appropriated under this subsection, the Administrator
				shall provide—
							(A)at least $1,250,000 per fiscal year,
				subject to the availability of appropriations, for the development,
				implementation, and monitoring of each conservation and management plan
				eligible for grant assistance under subsection (h); and
							(B)up to $5,000,000
				per fiscal year to carry out subsection
				(k).
							.
			(g)ResearchSection 320(k)(1)(A) of the Federal Water
			 Pollution Control Act (as redesignated by subsection (d)) is amended—
				(1)by striking
			 paramenters and inserting parameters; and
				(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.
				(h)National estuary
			 program evaluationSection
			 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by
			 inserting after subsection (k) (as redesignated by subsection (d)) the
			 following:
				
					(l)National estuary
				program evaluation
						(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall complete
				an evaluation of the national estuary program established under this
				section.
						(2)Specific
				assessmentsIn conducting an
				evaluation under this subsection, the Administrator shall—
							(A)assess the effectiveness of the national
				estuary program in improving water quality, natural resources, and sustainable
				uses of the estuaries covered by management conferences convened under this
				section;
							(B)identify best practices for improving water
				quality, natural resources, and sustainable uses of the estuaries covered by
				management conferences convened under this section, including those practices
				funded through the use of technical assistance from the Environmental
				Protection Agency and other Federal agencies;
							(C)assess the reasons why the best practices
				described in subparagraph (B) resulted in the achievement of program
				goals;
							(D)identify any redundant requirements for
				reporting by recipients of a grant under this section; and
							(E)develop and recommend a plan for limiting
				reporting any redundancies.
							(3)ReportIn
				completing an evaluation under this subsection, the Administrator shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.
						(4)AvailabilityThe Administrator shall make a report
				issued under this subsection available to management conferences convened under
				this section and the public, including through publication in the Federal
				Register and on the
				Internet.
						.
			(i)Convening of
			 conferenceSection 320(a)(2)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1330(a)(2)) is
			 amended—
				(1)by striking
			 (2) Convening of
			 conference.— and all that follows through In
			 any case and inserting the following:
					
						(2)Convening of
				conferenceIn any
				case
						;
				and
				(2)by striking
			 subparagraph (B).
				(j)Great Lakes
			 estuariesSection 320(m) of
			 the Federal Water Pollution Control Act (as redesignated by subsection (d)) is
			 amended by striking the subsection designation and all that follows through
			 and those portions of tributaries and inserting the
			 following:
				
					(m)DefinitionsIn this section, the terms
				estuary and estuarine zone have the meanings given
				the terms in section 104(n)(4), except that—
						(1)the term
				estuary also includes near coastal waters and other bodies of
				water within the Great Lakes that are similar in form and function to the
				waters described in the definition of estuary in section
				104(n)(4); and
						(2)the term
				estuarine zone also includes—
							(A)waters within the
				Great Lakes described in paragraph (1) and transitional areas from such waters
				that are similar in form and function to the transitional areas described in
				the definition of estuarine zone in section 104(n)(4);
							(B)associated aquatic
				ecosystems; and
							(C)those portions of
				tributaries.
							.
			
